internal_revenue_service number release date il nos cc fip cam-110640-01 date legend taxpayer parent subsidiary commercial ic state dear this is in reply to the application_for change in accounting_method form filed by taxpayer under the provisions of revproc_97_27 1997_1_cb_680 taxpayer represents that on the date the form_3115 was filed it was not under examination before an appeals_office or a federal court with respect to any_tax issue taxpayer requests permission to change its method_of_accounting from being taxed as an ordinary corporation to being taxed as a non-life insurance_company under part ii of subchapter_l beginning with the tax_year ending in a ruling letter plr-119217-00 dated date this office concluded that for the tax_year the qualifying contracts ie the dealer obligor contracts in which taxpayer has assumed and retained the insurance risks taxpayer obligor contracts on which it retains all of the insurance risks and taxpayer obligor contracts in which taxpayer has reinsured the risks over to commercial ic are considered insurance contracts for federal_income_tax purposes it was also concluded inter alia that for the tax_year taxpayer was taxable under sec_831 as an insurance_company other than a life_insurance_company taxpayer a state corporation is principally engaged in the provision of motor_vehicle protection plans taxpayer is not recognized as an insurance_company under the laws of state all of the stock of taxpayer is owned by parent which is a holding_company also incorporated under the laws of state taxpayer owns all of the stock of subsidiary which is incorporated under the laws of state and provides computer related support taxpayer and subsidiary are includible members in parent’s consolidated_income_tax_return automobile dealers unrelated to taxpayer offer the purchasers of new and used vehicles the opportunity to purchase vehicle protection contracts under taxpayer’s program the vehicle protection contracts are designed to provide the purchaser with coverage in the event of a mechanical breakdown not otherwise covered by the manufacturer or automobile dealer numerous plans are available to vehicle purchasers based upon the type of coverage desired the length of coverage desired and the year and mileage of the vehicle to be covered the vehicle protection plans in taxpayer’s program include both a dealer obligor plan and an administrator or taxpayer obligor plan the type of plan offered is determined based upon whether or not state law allows an automobile dealer to sell a taxpayer administrator obligor plan the primary difference between these two plans is the identity of the party the purchaser enters into the agreement with under a dealer obligor plan the dealer is a party to the agreement with the purchaser and technically is the party that is responsible for reimbursing the purchaser under a taxpayer obligor plan taxpayer is the party responsible for reimbursing the purchaser when it is required by state law that a commercial insurance_company be responsible for a dealer obligor contract the contract is insured by commercial ic a stock non-life insurance_company and independent third party similarly when required by state law taxpayer reinsures its taxpayer obligor responsibilities pursuant to its vehicle protection contracts with commercial ic the varying state law requirements result in four categories of vehicle protection contracts dealer obligor contracts insured with commercial ic dealer obligor contracts in which taxpayer assumes and retains the insurance risks taxpayer obligor contracts on which taxpayer retains all of the insurance risks and taxpayer obligor contracts in which taxpayer has shifted the insurance risks over to commercial ic the latter three categories of contracts collectively are referred to in this letter as the qualifying contracts the receipts related to the qualifying contracts are approximately of taxpayer’s vehicle although all of the insurance risks in this first category of dealer obligor contracts ultimately reside in commercial ic these contracts are still administered through taxpayer’s vehicle protection plan program due to a number of factors inter alia uncertainty as to the state law characterization of the various relationships in our consideration of plr-119217-00 we were unable to determine the precise nature of taxpayer’s role with respect to first category of dealer obligor contracts accordingly the federal_income_tax treatment of income and expenses within this first category of contract dealer obligor contracts where the risks ultimately reside in commercial ic is not subject_to this request for a change in method_of_accounting protection contracts receipts and in any event receipts from these contracts are expected to remain significantly greater than of total receipts from taxpayer’s vehicle protection contract program the price of any particular plan is negotiated between the automobile dealer and the purchaser taxpayer does not set the price at which the plan is ultimately sold to the purchaser taxpayer establishes a fixed cost that it charges the automobile dealer for each plan the automobile dealer retains any amount charged the purchaser in excess of this fixed cost the fixed cost includes an amount allocable to insure the plan and an amount allocable to administer the plan funds are remitted by the automobile dealer to taxpayer in either the full amount for which the vehicle protection plan was sold to the purchaser or the fixed cost charged the automobile dealer by taxpayer in the event the automobile dealer remits the full amount_paid by the purchaser taxpayer issues a check to the dealer for any amounts in excess of the dealer’s fixed cost for the vehicle protection plans sold the issuance of these checks to the dealer is not necessarily done on an as sold basis but rather is done at some regular interval such as monthly the purchaser of one of taxpayer’s vehicle protection plans follows certain procedures in order to make a proper claim for example generally the purchaser or representative of the repair facility contacts taxpayer before any work is performed for authorization taxpayer makes a diagnosis and a determination of covered items subject_to the terms and conditions of the agreement taxpayer then issues an authorization number taxpayer represents that once it has provided an authorization number and approved the amount of the repairs it merely has an ordinary account payable and not an unpaid loss subject_to sec_832 and sec_846 which requires the discounting of unpaid_losses after ensuring that the claim is complete payment is made by taxpayer to the agreement holder or the repair facility taxpayer does not however perform any of the repair services covered pursuant to these vehicle protection plans sec_831 of the internal_revenue_code provides that taxes as computed in sec_11 are imposed for each taxable_year on the taxable_income of each insurance_company other than a life_insurance_company insurance_companies subject_to tax under sec_831 of the code are required to determine gross_income under sec_832 sec_832 provides that one of the items taken into account is the combined gross amount earned during the taxable_year from investment_income and from underwriting_income computed on the basis of the underwriting and investment exhibit of the annual_statement approved by the national association of insurance commissioners naic sec_832 defines underwriting_income as premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred sec_832 provides that premiums earned on insurance contracts during the taxable_year is the amount generally computed as follows from the amount of gross premiums written on insurance contracts during the taxable_year deduct return_premiums and premiums_paid for reinsurance and to the amount determined in add of the unearned premiums on outstanding business at the end of the preceding_taxable_year and deduct of the unearned premiums on outstanding business at the end of the taxable_year sec_832 provides that the term losses_incurred is generally computed as follows i from losses paid during the taxable_year deduct salvage and reinsurance recovered during the taxable_year ii to the result so obtained add all unpaid_losses on life_insurance contracts plus all discounted_unpaid_losses as defined in sec_846 outstanding at the end of the taxable_year and deduct all unpaid_losses on life_insurance plus all discounted_unpaid_losses outstanding at the end of the preceding_taxable_year and iii to the results so obtained add estimated salvage and reinsurance recoverable as of the end of the preceding_taxable_year and deduct estimated salvage and reinsurance recoverables as of the end of the taxable_year sec_832 provides that in computing the taxable_income of an insurance_company subject_to tax under sec_831 there shall be allowed for all ordinary and necessary expenses_incurred as provided in sec_162 the information submitted indicates that the adjustment required by sec_481 of the code as of the beginning of the year_of_change is and represents a decrease in insurance_company_taxable_income it should be understood that the amount of the sec_481 adjustment as well as the method of computation is subject_to verification upon examination of taxpayer’s return based upon the information submitted and the representations made permission is hereby granted to taxpayer to change its overall_method_of_accounting from its present method to that required for non-life insurance_companies under part ii of subchapter_l ie the method required under sec_832 for insurance_companies subject_to tax under sec_831 for federal_income_tax purposes provided that taxpayer effects the change in accounting_method for the year ended date year_of_change taxpayer takes the sec_481 adjustment into account as a decrease in taxable_income ratably over a four-year period beginning with the year_of_change taxpayer keeps its books_and_records for the year_of_change and for subsequent taxable years on the method_of_accounting granted in this letter this condition is considered satisfied if taxpayer reconciles the results obtained in keeping its books_and_records and the method used for federal_income_tax purposes and maintains sufficient records to support such reconciliation further as part of its workpapers for filing its federal_income_tax return form 1120-pc taxpayer completes consistent with current statutory accounting procedures those portions of the annual_statement prescribed by the naic for property and casualty companies that are necessary as a starting point for making the determinations and computations required under part ii of subchapter_l and in the event taxpayer ceases to be taxable as an insurance_company at any time prior to the expiration of the four-year adjustment period taxpayer must take into account the remaining balance of the sec_481 adjustment in the last year that it was taxable as an insurance_company the accounting_method change in this letter relates solely to taxpayer’s overall change to part ii of subchapter_l the accounting_method change granted in this letter is a letter_ruling pursuant to sec_601_204 of the statement of procedural rules see also section dollar_figure of revproc_2001_1 i r b or any successor taxpayer may ordinarily rely on this letter_ruling subject_to the conditions and limitations described in revproc_97_27 the district_director or successor must apply this ruling in determining taxpayer’s liability unless the director recommends that the ruling be modified or revoked the director will ascertain whether the representations on which the ruling was based reflect an accurate statement of the material facts the amount of the sec_481 adjustment was properly determined the change in method_of_accounting was implemented as proposed in accordance with the terms and conditions of the consent agreement and revproc_97_27 there has been any change in the material facts on which the ruling was based during the period the method_of_accounting was used and there has been any change in the applicable law during the period the method_of_accounting was used if the director recommends that the ruling other than the sec_481 adjustment should be modified or revoked the director will forward the material to the national_office for consideration before any further action is taken such a referral to the national_office will be treated as a request for technical_advice and the provisions of revproc_2001_2 2001_1_irb_79 or any successor will be followed see section dollar_figure of revproc_97_27 an examining agent may not propose that taxpayer change to the same method_of_accounting as the method changed by taxpayer under this ruling for a year prior to the year_of_change provided taxpayer implements the change as proposed in accordance with the terms and conditions of this ruling and revproc_97_27 and the ruling is not modified retroactively because there has been a misstatement or omission of material facts see sections of revproc_97_27 however the service may change taxpayer’s method_of_accounting for the same item for taxable years prior to the requested year_of_change if there is any pending or future criminal investigation or proceeding concerning a directly or indirectly any issue relating to taxpayer’s federal tax_liability for any taxable_year prior to the year_of_change or b the possibility of false or fraudulent statements made by taxpayer with respect to any issue relating to its federal tax_liability for any taxable_year prior to the year_of_change see section of revproc_97_27 if parent agrees to the terms and conditions reflected above an individual with authority to bind parent in such matters must sign and date the attached copy consent agreement and return it to the commissioner of internal revenue attn cc fip room constitution avenue n w washington d c within calendar days from the date of this letter the signed copy consent agreement constitutes an agreement within the meaning of sec_481 of the code and sec_1_481-4 of the regulations and shall be binding on both parties except that it will not be binding on the service upon a showing of fraud malfeasance or misrepresentation of a material fact upon which taxpayer based its request in addition a copy of the executed consent agreement must be attached to the parent’s consolidated_income_tax_return for the year_of_change for further instructions see section dollar_figure of revproc_97_27 if the signed consent agreement is not returned within days the letter granting permission for the change in accounting_method will be null and void caveats we express no opinion whether unpaid amounts and any related expenses characterized by taxpayer as ordinary accounts_payable are instead unpaid_losses under sec_832 subject_to the required discounting of sec_846 further this letter is directed only to taxpayer and may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours mark smith chief branch office of associate chief_counsel financial institutions products signed this day of taxpayer by title cc
